954 A.2d 186 (2008)
288 Conn. 916
STATE of Connecticut
v.
Brian FIELDING.
NO. 18184.
Supreme Court of Connecticut.
Decided July 17, 2008.
Timothy J. Sugrue, senior assistant state's attorney, in support of the petition.
The petition by the state of Connecticut for certification for appeal from the Appellate Court (AC 29194) is granted, limited to the following issue:
"Did the Appellate Court properly dismiss the appeal of the state of Connecticut for lack of a final judgment?"
The Supreme Court docket number is SC 18184.